 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDManmngton Mills, Inc. and William D Frie. Case4-CA-1172621 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 9 February 1982 Administrative Law JudgeWilliam A Pope II issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge concluded that the Respondent's rep-rimand, warning, and subsequent discharge of em-ployee William Fne violated Section 8(a)(1) of theAct He found that Fne had been engaged in pro-tected concerted activity when he complained tohis foreman about work assignments and threatenedto refuse to perform those assignments in thefuture The judge further found that the Respond-ent subsequently discharged Fne due to his earliercomplaints about work assignmentsThe Respondent excepts to the judge's findingthat Fne was engaged in concerted activity whenhe threatened to refuse to carry out future work as-signments, and contends that Fne was dischargedbecause of his subsequent involvement in a horse-play incident in which he allegedly placed anotheremployee's safety in jeopardy For the reasons setforth below, we agree with the Respondent thatFrie was not engaged in concerted activity whenhe threatened to refuse to accept certain work as-signments 1Employee Fne was a crew leader in the Re-spondent's shipping department and was the elect-ed representative of that department's employees tothe Respondent's safety committee 2 Shipping de-partment employees had a longstanding complaintabout the Respondent's practice of requiring thenight-shift crews to perform loading operations leftunfinished by the previous shift employees In July1980 Fne, acting in his capacity as employee repre-1 Since we are dismissing the complaint on this basis we find It unnec-essary to pass on the Respondent's motivation for discharging Fne2 The safety committee was a joint management employee forum forboth safety and nonsafety complaints The employees of the Employerare not represented by a labor organizationsentative, informed the safety committee about thisemployee complaint Fne was told to take up thematter with his shift foreman and to try to resolveit at that level Thereafter on 10 October 1980 Fneengaged in a discussion with Foreman Jack Ales-tock regarding the work assignments Fne com-plained that he and other employees on the ship-ping department's second shift objected to perform-ing loading operations uncompleted by the firstshift During the discussion Fne stated to Alestockthat the night crew was not going to do the day-shift work in the future,3 and then shouted tofellow employee Wayne McAllister, who wasstanding approximately 20 feet away, "isn't thatright, Wayne" McAllister's reply could not beheard Fne testified, but was not specifically cred-ited, that a number of employees, including FrankPal, Wayne McAllister, and Jeff McAllister, hadpreviously indicated to him that they were goingto start to refuse to do the extra work None ofthese employees testified at the hearing to corrobo-rate Fne's assertion Employees Tom Lewis andDouglas Van Jr testified that they had complainedto Fne and to the Respondent about the extrawork assignments but did not testify that they hadever expressed an intention to refuse to do thatworkThe record reveals that Fne acted alone in in-forming the Respondent that the night-shift em-ployees would not perform loading work left un-completed by the first shift 4 There is also nothingin the record to show that any employee author-ized or instructed Fne to issue such a threat or haddiscussed the matter with him and was aware ofand supported his intention to do so Even accept-ing Fne's testimony that certain employees toldhim that they were going to refuse to do the extrawork, that by itself was not authority for Fne tothreaten a partial work stoppage on their behalfand did not place the Respondent on notice thatFne was speaking for any other employee when heissued his threat Fne's overture to McAllister wasmade after he had issued the threat and was morein the nature of an afterthought than solicitation forMcAllister to join with him In such circumstances,we conclude contrary to the judge that Fne'sthreat was an individual action rather than concert-3 Foe testified that he told Alestock that the men were complainingabout the work assignment and would refuse to do that work in thefuture Alestock testified that Fne stated that he was tired of the extrawork assignments and that he was going to refuse to do it in the futureThe judge did not resolve this credibility question As discussed belowwe find, under either version, that Fne s threat to refuse to perform thework assignment was not concerted activity4 By contrast, Fries complaint to Alestock about the extra work assignments was made on behalf of the employees whom he represented inhis capacity as safety committee representative and was authorized by theRespondent's representatives on that committee272 NLRB No 15 MANNINGTON MILLS177ed activity Meyers Industries, 268 NLRB 493(1984)We conclude that Frie's threat did not constituteconcerted activity protected by Section 7 of theAct We shall therefore dismiss the complaint in itsentirety_ ORDERThe complaint is dismissedMEMBER ZIMMERMAN, dissentingContrary to my colleagues, I agree with thejudge that employee William Frie's 16 October19801 complaints to Shipping Department ForemanJack Alestock about employees being required toperform work left unfinished by a previous shiftconstituted protected concerted activity, and thatthe Respondent's actions in - reprimanding andthreatening Frie on 16 October and discharginghim on 1 December because of his protected con-certed activity violated Section 8(a)(1) of the ActUnlike my colleagues, I find that the facts estab-lish that Frie's conduct constituted actual protectedconcerted activity, because Frie was acting in hiscapacity as an employee representative when com-plaining to Alestock about work assignments,Browning Industries, 213 NLRB 269 (1974) Therecord also clearly establishes that the Respondenthad direct knowledge of the concerted nature ofFrie's conductFrie held a responsible position as checker of awork crew in the Respondent's shipping depart-ment According to Personnel Director MartinGene Lankenau, Frie occupied the most responsi-ble job in the crew and one of his prime functionswas to ensure that the trucks were properlyloaded Thus, it could come as no surprise to theRespondent that when Frie voiced complaintsabout incompletely loaded trucks left from a priorshift, he was speaking of a matter which was ofvital concern to himself and the crew he directedFurthermore, the facts demonstrate that for aperiod of about 7 years, Frie served as an electedemployee representative of shipping departmentemployees on the plant safety committee 2 Al-though the Respondent claims that in 1977 or 1978it changed the jurisdiction of the safety committeeand thereafter prohibited the committee from con-sidering nonsafety related issues, the record clearlyestablishes that even after the change employeerepresentatives continued to raise nonsafety issuesbefore the committee, only to have them referred1 All dates herein refer to 1980, unless otherwise specifically stated2 The safety committee is a Joint management employee committee •made up of various management officials, including Personnel DirectorLankenau, and employee representatives from each departmentby the committee to the personnel office In thisconnection, it is undisputed that in July 1980 Frieraised before the committee the employees' com-plaints about being assigned a previous shift's unfin-ished work In addition, the record shows that theRespondent was well aware that many of its em-ployees were concerned about being required toperform work left unfinished by other shiftsWhen viewed in this context, I conclude thatFrie's 16 October complaint to Alestock aboutwork assignments was a continuation of Frie's pre-vious complaint to the safety committee, and a reit-eration of the employees' general ongoing unhappi-ness and concern about being required to finish an-other shift's work Accordingly, because Frie wasacting in a representative capacity, and his com-plaint involved matters directly related to the termsand conditions of employment of the Respondent'semployees, his conduct constituted protected con-certed activity The Respondent therefore violatedSection 8(a)(1) by reprimanding and threatening todischarge him for complaining to Foreman Ales-tock about the Respondent's work assignments 3I also agree with the judge that the Respondentviolated Section 8(a)(1) of the Act by dischargingFrie on 1 December because of his protected con-certed activity, and that the Respondent's assertedreasons for the discharge, i e, engaging in horse-play with two other employees, and his overall dis-ciplinary record, were pretextualIn adopting the judge's conclusion that the Gen-eral Counsel made a prima facie showing thatFrie's 16 October protected concerted activity wasa motivating factor in the Respondent's 1 Decem-ber decision to discharge Frie, I rely on the evi-dence cited by the Judge,4 and, additionally, thetestimony of Plant Superintendent Frederick Ed-wards Jr that Assistant Personnel Director Smithstated to him that part of the reason Frie receivedgreater discipline than the two other participants inthe horseplay incident5 was because File had been3 I would specifically adopt the Judge s conclusion that Fne's use ofmild profanity in the course of his complaints was not so flagrant as torender him unfit for further service with the Respondent, or sufficiently -disruptive to renfove the statements from protection under the Act Seegenerally Postal Service, 250 NLRB 4 (1980)4 In finding that the General Counsel established a prima facie case,the Judge observed that, of the three individuals involved in the horse-play incident, only Fne was discharged the two other horseplay participants had not been previously involved in protected concerted activity,Lankenau and his assistant, Thomas Smith, who had unlawfully both repnmanded and threatened to discharge Frie in connection with the 16 October protected activity, made the decision to discharge Fne, and Lankenau and Smith acknowledged that they reviewed and considered Fne sdisciplinary record (including the 16 October protected activity) prior todeciding to discharge himAs described in detail by the Judge, the November horseplay" Inc)dent consisted of Fne and employee Reilly momentarily lifting employeeMcAllister by his arms and legs to a height about 3 feet above theground 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarned in the recent "insubordination write-up,"i.e., his unlawful writeup because of his 16 Octoberprotected activity, that any further disruption ofthe work force by him would result in his dis-charge. The record shows that Smith was referringto Frie's 16 October written reprimand when refer-ring to Frie's "insubordination write-up." I furtherrely on Frie's uncontroverted testimony that duringthe 1 December discharge meeting Smith told Friethat his 16 October protected concerted activitywas considered in reaching the discharge decision.In attempting to satisfy its Wright Line burden•the Respondent essentially argues that Frie's moreserious role in the 21 November horseplay incidentand his overall poor disciplinary record wouldhave resulted in his discharge, even in the absenceof the 16 October protected concerted activity.The Respondent points out that McAllister merelyreceived a written reprimand for his involvementin the horseplay because he was the "victim" ofthe horseplay, and had received previously onlyone disciplinary warning. As to Reilly's lesser pun-ishment of a 3-day suspension, the Respondentargues that, even though Reilly was the "instiga-tor" of the incident in that he first grabbed McAl-lister by the arms, his action in holding McAllisteras Fne lifted McAllister by the legs did not placeMcAllister in as much danger as did Frie's actions.In addition, Reilly had received previously onlyone disciplinary writeup. The Respondent also pre-sented evidence to the effect that its rules againsthorseplay are strictly enforced, and Frie was notthe first employee to be discharged for engaging inhorseplay.In adopting the finding that the Respondent'sreasons for the discharge were a pretext, I notethat the reasons (i.e., Fne's cumulative disciplinaryrecord, including the unlawful 16 October repri-mand, and Frie's involvement in the 21 Novemberhorseplay incident) were inextricably intertwined,and, as such, there exists no separate lawful reasonfor the discharge. As set forth, infra, the Respond-ent admitted that its decision to discharge Frie wasmotivated by Frie's 16 October protected concert-ed activity, as well as Frie's involvement in thehorseplay incident. In view of this and the fact thatthe 16 October reprimand provided that any fur-ther breaches of work rules or other disruptiveconduct by Frie would result in his discharge,7 it is6 Wright Line, 251 NLRB 1083 (1980). The Respondent asserts that thejudge impermissibly substituted his judgment for that of the Respondentby stating that the Respondent's distinction between Reilly's involvementand Fne's Involvement in the horseplay incident "furnishes no reasonablegrounds" for the Respondent's imposition of disparate punishment. I findno merit in the Respondent's assertion7 For example, the 16 October memorandum states "He had been puton notice that any further outbursts of this nature will result in his beingclear that Frie's 16 October conduct and the 21November incident were considered together whendeciding to discharge Frie. Therefore, the evidencepresented by the Respondent fails to establish thatFrie's involvement in the horseplay, absent his 16October protected concerted activity, would haveresulted in his discharge. The evidence shows thatFrie's 16 October written reprimand and warning(which was unlawful) provided, in substance, thatany further breaches of work rules or other disrup-tive conduct by Frie would result in his discharge.The evidence shows that Reilly, who was atleast as culpable as Frie in the 21 November inci-dent, merely received a 3-day suspension, whileFrie was summarily discharged. The disparity indiscipline between Frie and Reilly, the Respond-ent's admission that Frie had been warned in theunlawful written reprimand that further miscon-duct would result in his discharge, and the Re-spondent's admission that it relied on Frie's com-plete record in reaching its discharge decision leadto the conclusion that the 16 October writtenwarning provided the causal connection betweenthe 21 November horseplay incident and the Re-spondent's decision to discharge. I therefore con-clude that the Respondent failed to satisfy itsburden under Wright Line.Moreover, with respect to the Respondent's con-tention that Frie's comparatively worse disciplinaryrecord contributed to the decision to dischargeFrie, the Respondent produced no evidence show-ing: (1) a policy or practice of basing discharge de-cisions on the number of writeups in an employee'sfile; (2) that Frie was warned prior to receiving theunlawful written warning, and that he was close todischarge based on the number of disciplinary wri-teups in his file; (3) that Frie's other disciplinarywriteups involved safety violations; or (4) thatFrie's 16 October written warning was not consid-ered in discharging Frie.Accordingly, I would adopt the judge's conclu-sion that Frie was unlawfully discharged.released .. When Mr. Fne left his office, he understood that if It hap-pens again he will be released"DECISIONWILLIAM A. POPE II, Administrative Law Judge. Thecomplaint in this case was issued by the Regional Direc-tor for Region 4 on February 6, 1981, based on a chargefiled by William D. Frie, the Charging Party, and allegesthat Mannington Mills, the Respondent, violated Section8(a)(1) of the National Labor Relations Act by discharg-ing the Charging Party because he had acted as a spokes-man for other employees in protesting working condi-tions. The Respondent denied that it had violated the MANNINGTON MILLS179Act, as alleged, and trial' on the issues was held in Wil-mington, Delaware, on October 7, 1981, before meI ISSUESThe issues in this case are (1) whether the ChargingParty was engaged in a protected concerted activity,within the meaning of the Act, on October 16, 1980,when he complained to his supervisor about assignmentof certain work to the second shift in the Respondent'sshipping department, and (2) whether the Respondentviolated Section 8(a)(1) of the Act by issuing a verbaland/or written warning to the Charging Party, and then,subsequently, by discharging him, because of that com-plaint 2The General Counsel argues that Fne's actions on Oc-tober 16, 1980, involving a complaint which he made toJack Alestock, the Respondent's shipping departmentforeman, constituted a protected concerted activity, be-cause he was acting as a spokesman for other employeesin the Respondent's shipping department concerning arecurring requirement by the Employer that second shiftemployees complete loading trucks left unfinished by thefirst shift The General Counsel further contends that theRespondent, having knowledge that Fne's actions onOctober 16, 1980, were a protected concerted activity,violated Section 8(a)(1) of the Act, by first issuing awarning to him on the same day because of his com-plaint, and then again on December 1, 1980, by firinghim because of his protected activities on October 16,1980 The Respondent, however, argues that the com-plaint made by Fne on October 16, 1980, was made byhim in his individual capacity, and not on behalf of otheremployees and, therefore, was not a protected concertedactivity within the meaning of the Act In any event,even if it were a protected concerted activity, Fne wasdischarged on December 1, 1980, because he had en-gaged in dangerous horseplay, and not because of theevents on October 16, 1980 That being the case, arguesthe Respondent, there was no violation of the Act I dis-agreeII FACTUAL BACKGROUNDIn general, the sequence of events prior to the termina-tion of Fne's employment is not in dispute On October16, 1980, William Fne, a company employee of approxi-mately 14 years and a checker3 in the shipping depart-ment of the Respondent's Salem, New Jersey manufac-turing plant, engaged in a conversation with Jack Ales-tock, the shipping department foreman, during whichFne complained that he and/or other employees on theshipping department's second shift objected to being re-quired to finish loading trucks which the first shift hadstarted, but failed to complete loading Alestock reported' The Charging Party was advised of his right to counsel, however, heelected to proceed to trial relying on representation by the GeneralCounsel, and he declined to exercise his right to present witnesses andparticipate in the examination of witnesses2 The Respondent stipulated that, at all times material herein, it was anemployer engaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act3 Although not supervisors, checkers evidently had some responsibilityfor making sure that trucks were loaded properlythe conversation to management officials in the Respond-ent's personnel department, who, subsequently, on thesame day, orally and in wnting4 reprimanded Fne andwarned him that his employment would be terminated ifsuch conduct was repeated A little over 1 month later,on November 21, 1980, Fne was observed by Rick Ed-wards, the plant superintendent, engaging in what is de-scribed in the record as horeseplay involving two otheremployees, Wayne McAllister and Ed Reilly 5 Edwardsdid not intervene to stop the incident, but he sent a writ-ten report of it to Alestock, the shipping departmentforeman, in which he recommended that the employeesreceive a warning or that more severe action be taken ifwarranted by their work records This matter was alsoreported to the Company's personnel department, and aninvestigation was conducted by Assistant Personnel Di-rector Thomas Smith,6 who recommended that Fne hedischarged Smith's recommendation was adopted byPersonnel Director Gene Lankenau, and on December 1,1980, Fne was called to a meeting which was attendedby Lankenau, Smith, and Plant SupeAntendent Edwards,at which Smith informed him that his employment wasterminated 7 Both Smith and Lankenau acknowledgedthat they had reviewed Fne's personnel file and wereaware of the warning which he had received after theOctober 16, 1980 incident, but both maintained that Fnewould have been discharged because of the horseplay in-cident, alone, even if he had no previous record of disci-plinary action 8 The other two individuals involved in4 A memorandum dated October 16, 1980, signed by Thomas Smith,assistant director of personnel, which was placed in Fne's personnel file,states, in pertinent partAt approximately 1 15 p m Mr Alestock, Mr Fne, Mr Lankenau, and myself talked about this During the discussion it cameout that Mr Fne did in fact make the statement that he would refusethe direction of his supervisor to finish an incomplete load left by theday crew, and proceeded to repeat the statement in a loud disruptivemanner to another checker on the other side of the loading dockMr Fne attempted to justify his action by complaining about hiscrew work load, overtime, types of load, and amount loaded I toldMr Fne that whatever the reason he may give could not justify hisaction of this morning, and that we would not tolerate ItHe had been put on notice that any further outbursts of this naturewill result in his being released He was also reminded that his responsibility was to follow the instructions given to him by the foreman and if he has a problem with It he should discuss It after he hasfollowed the instructions He was reminded that the proper procedures were not new to him, as he had a similar problem in 1975,which is a part of his recordWhen Mr Fne left his office, he understood that if it happensagain he will be released5 The incident, which occurred on company property, during theevening shift, just after the lunchbreak was over, took place when Reillygrabbed McAllister under his arms from behind, after which Fnegrabbed McAllister's feet and, together, Reilly and Fne lifted McAllisteroff the ground to a height of 3 feet or less6 Smith's investigation, It seems, did not include any contact with theCharging Party, who worked for 2 days after the incident, then was onvacation until he returned to work on December 1, 19807 Fne testified that Smith told him, [Men, we took this in front ofthe Board, for your horseplaying, and the Board come up with six•fiveweeks ago for you threatening to sit down, that we going to have to letyou go from Mannington Mills"8 Smith testified that "Mr Fne had no less than six wnteups that hasto do with work performance•work performance in the area, actionswere on insubordination such as attempting to refuse to perform a taskAnd, his accumulative record is what determined his release" (R Exh153) None of the wnteups Involved what Smith referred to as safety in-cidents 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe horeseplay incident were also disciplined; however,the punishment which they received was much lesssevere than that received by the Charging Party. As re-flected in the testimony of Plant Superintendent Ed-wards, Reilly was suspended for 3 days, and McAllisterwas given a- wntten warning.9III. FINDINGS AND CONCLUSIONSWith respect to the first issue raised in this proceeding,I find that Frie's complaint to Shipping DepartmentForeman Jack Alestock on October 16, 1981, althoughperhaps intemperately phrased, constituted a protectedconcerted activity within the meaning of Section 7 of theAct, which gives employees the right "to engage in . . .other concerted activities for the purpose of collectivebargaining or other mutual aid or protection."The Respondent acknowledges that "taking over loadsfrom another shift was an ongoing concern among em-ployees,"" but contends that "even if Frie's complaintcould be characterized as involving a matter of concernto other employees, it is clear that his outburst was unre-lated to any group action." Thus, Respondent argues,"on the record as developed by the General Counsel it isclear that while the employees may have been dissatis-fied, Frie's threat to refuse to take over loads was madesolely on an individual basis."" Moreover, the Respond-ent asserts, even if "Frie's outburst constituted concertedactivity, there is no evidence that Mannington hadreason to believe that Fne was engaged in concerted ac-tivities and it is well settled that to constitute a violationof Section 8(a)(1) it is imperative that the General Coun-sel establish that the employer had knowledge of theconcerted nature of the employee's activity."" In sup-port of its argument that Frie was acting in his individualcapacity, rather than on behalf of and with the supportof his fellow employees, Respondent points out that inthe course of his conversation with Shipping DepartmentForeman Alestock and Personnel Director Gene Lan-kenau on October 16, Fne constantly used the pronoun"I" rather than "we." Moreover, Respondent notes,there is a "lack of corroborative evidence that other em-ployees had expressed an intent to refuse to take over theloads."'4It is well settled that an individual acting alone may,nevertheless, be engaged in a protected concerted activi-ty within the meaning of Section 7 of the Act. As statedby the U.S. Court of Appeals for the Third Circuit inMushroom Transportation Co. v. NLRB, 330 F.2d 683,685 (3d Cir. 1964):9 Smith testified that the personnel records of Reilly and McAllistereach contains only one wnteup, and that he decided to impose lessersanctions on them because of their "involvement in the horseplay as itoccurred, and their personnel records" (R Exh. 156.) Smith character-ized McAllister as the victim of the horseplay, Reilly as the instigator,and Fne, the Charging Party, as the escalator. According to Smith, Frie'sactions were the most serious, because he "actually put Mr McAllister inthe position of possible bodily harm " (R Exh 160)is "Memorandum on Behalf of Respondent," p 11" Id at 11" Id at 12' a Id at 14, citing NLRB v Burnup & Sims, 379 US 21, 23 (1964)i4at 15It is not questioned that a conversation may con-stitute a concerted activity although it involves onlya speaker and a listener, but to qualify as such, itmust appear at the very least that it was engaged inwith the object of initiating or inducing or prepar-ing for group action or that it had some relation togroup action in the interest of employees.The National Labor Relations Board has variouslyheld that an employee acting alone was engaged in aprotected concerted activity when, by filing a safetycomplaint with the California OSHA office, his actionsrelated to conditions of employment that were matters ofmutual concern to all the affected employees;15 when anindividual employee's remarks constituted an action seek-ing to solicit protected group activity by attempting toenlist the support of fellow employees for their mutualprotection;" and when the individual's protest involveda group concern such as the work assignment of allsecond shift employees.17As might be expected, there are discrepancies betweenthe account of the October 16 incident given by theCharging Party, William D. Frie, and that given by theRespondent's witness, Jack Alestock, the shipping de-partment foreman. According to Frie's testimony, hisconversation with Alestock was amicable, and lastedonly 2 or 3 minutes:As I said before, I told Jack that the men werecoming to me, was [sic] complaining that they wasgetting tired of taking these loads over, they wasgoing to start refusing to take the loads over. So,Jack looked at me like I was lying. So, I yelled twoto three doors over to Wayne McAllister, that's achecker, I said: "Wayne, isn't that right that themen are getting tired of taking over loads." So,before he could hear an answer back from WayneMcAllister, Jack took off downstairs."According to Alestock, however, Fne was excited andused profanity:Mr. Frie said to me, he said: "You caused the crewto work overtime yesterday by taking a man fromtheir crew." He further stated that: "I am gettingtired of this same shit, and I am not going to takeover any more trucks when I'm working night shiftfrom the day shifts." He then said: "Isn't that rightBill•Wayne." And Wayne says: "What's thatFrie?" He says: "We're not going to take over anymore trucks when we're on the night shift from theday shift" That was it. Wayne made a reply but Idon't know what it was."i5Surrey Corp., 229 NLRB 1064 (1977), enf denied on othergrounds 601 F 2d 256 (6th Cir. 1979)19 Red Ball Motor Freight, 253 NLRB 871 (1980)" Ontario Knife Co, 247 NLRB 1288 (1980)19 R Exh 20Is R. Exh 113 According to Alestock, Fne became upset on October16, when Alestock told him that he was going to take one man fromFries crew to work elsewhere MANNINGTON MILLS181I find it unnecessary to decided which, if either, of thetwo versions is the more truthful, because under eitheraccount of the incident, it is clear that Fne's complaintto Alestock "had some relation to group action in the in-terest of employees,"20 and, therefore, constituted a pro-tected concerted activity Under both accounts of the in-cident, Fne's complaint and the alleged work stoppagethreat related to working conditions, or more specifical-ly, to the work assigned to evening shift employees Ac-cording to Fne, he was acting as spokesman for otheremployees in protesting the assignment to the eveningshift of work left unfinished by the day shift Clearly, anemployee who acts as spokesman for other employees invoicing a complaint concerning working conditions is en-gaged in a protected concerted activity 21 But, even as-suming, arguendo, that Alestock's version of the incidentis the more correct of the two, it does not support theRespondent's interpretation that Fne was acting in his in-dividual capacity Although, according to Alestock, Fnesaid that he was not going to finish loading any moretrucks left partially loaded by the day shift, Alestock alsosaid that Fne then proceeded to attempt to enlist thesupport of Wayne McAllister, another shipping depart-ment checker, in joining in concerted group action in theform of a work stoppage It is apparent that Fne's com-plaint was not related solely to personal dissatisfactionwith his work assignment, but rather that also he wasseeking the correction of working conditions which wereof concern to a group of employees for whom he wasspeaking 22 Even under Alestock's version of the event,Fne's remarks "constituted an action by an individualseeking to solicit protected group activity and was thusconcerted in nature "23Neither the allege use of profanity by Fne nor the al-legedly disruptive nature of his actions operates in thisinstance to strip his remarks of the protected concertedactivity status to which they would otherwise be enti-tled While the National Labor Relations Board has heldthat intemperate actions, such as repeated and blatant useof profanity, may amount to intentional insubordinationsufficient to remove an employee's actions from Section7 protection," "this occurs only in 'flagrant cases inwhich the misconduct is so violent or of such seriousnature as to render the employee unfit for further serv-ice "25 While Fne's use of the phrase "I am gettingtired of this same shit" in his conversation with JackAlestock on October 16, 1980, if Alestock's testimony tothat effect is accepted, may have been intemperate, itwas a relatively mild and isolated use of profanity whichcan hardly be described as repeated, blatant, flagrant, orrendering Fne unfit for further service, such as would berequired to strip away the Section 7 protection surround-ing the incident Further, there is no evidence that hisactions were violent or disrupted the work at the Re-spondent's plant in any significant way28 Mushroom Transportation Co, supra21 Browning Industries, 213 NLRB 269 (1974)22 Northeastern Dye Works, 203 NLRB 1222 (1973)28 Red Ball Motor Freight, supra24 Fibracan Corp, 259 NLRB 161 (1981)25 Firch Baking Co, 232 NLRB 772 (1977), see also Zurn Industries,255 NLRB 632 (1981)Before an employer can be found to have violatedSection 8(a)(1) by discharging an employee for miscon-duct arising out of a protected activity, however, it mustbe shown that, in addition to the fact the "dischargedemployee was at the time engaged in a protected activi-ty, that the employer knew it was such, that the basis ofthe discharge was an alleged act of misconduct in thecourse of that activity, and that the employee was not, infact, guilty of that misconduct "26 In this instance, theemployer, Mannington Mills, Inc , contends even if itsemployee, Fne, was engaged in a protected activity, itdid not have knowledge of that fact I find that conten-tion to be unsupported by the evidence First, as testifiedto by the employer's witness, Jack Alestock, Fne's re-marks put the Respondent on notice that they plainly fellwithin the protection of Section 7, because he solicitedothers to join in concerted action for their mutual pro-tection Second, the employer knew that the issue of"taking overloads from another shift was an ongoingconcern among employees "27 And, finally, for the Re-spondent to contend that it was aware that its shippingdepartment employees were generally concerned withthis issue, but that it chose to construe Fne's remarksonly as a matter of concern to himself, as an individual,is a specious rationalization which I do not acceptNot only was Mannington Mills, by its own admission,long aware of the concern of its employees over theloading issue, so as to be charged with knowledge of theconcerted nature of Fne's complaint," there is evidenceof actual knowledge on the part of officials of Manning-ton Mills that Fne was acting as a spokesman for otheremployees with regard to this matter According toFne's unrebutted testimony, as an employee member ofthe safety committee (a joint management-employeecommittee which met periodically in Respondent's plantto consider safety problems)," he had on one or moreoccasions in 1980, prior to the October 16 incident, com-plained during safety committee meetings about the re-quirement that evening shift employees in the shippingdepartment finish loading trucks which the day shift hadnot completed loading According to Fne's testimonyQWhen did you first bring up the matter aboutthe first shift•you know, the problems of theweight loads?A That had to be around July, something likethat, the first time I brought it up to themQOkay, could you explain•which year is this•July of what year?A Of '80-1980QOkay, now, can you describe exactly what theproblem was with too much weight?A Yes, when our men•one shift would alwaysend up coming in and have to finish the other shiftsload half the time, plus we'd have to do our own28 NLRB v Burnup & Sons, 379 US at 2327 Memorandum on Behalf of Respondent," p 1128 Carbet Corp 191 NLRB 892 (1971)29 Safety committee meetings were customarily attended by Gene Lankenau, Respondent's personnel director, or his assistant Thomas Smith, orby both 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo loads, too It was rough enough to do yourown two loads in eight hours, plus finish somebodyelse's load and do your own load, tooQAnd why did you bring that particular thingup to the safety committee?A Because the men brought it to me as their rep-resentativeQWhen you brought up the complaints at thesafety committee meeting, what happened?A Well, the first time I brought it up•well,what I understood, they got a hold of our foreman,and I do not know whatever happened then, Inever heard what happened, that he brought stuffforward that we did load more weight than theother shift or what, I don't knowQHow many times did you bring it up at thesafety committee?A One or two times Like I said, they'd ask us atthe safety meetings if we could settle this with ourforeman in our department•if it's something wecould settle, bring it up to him first, and, then, if wecould settle it without bringing it to the safety meet-ing, we would settle it 30The question here is whether or not Mannington Millshad knowledge of the concerted nature of Fne's activi-ties concerning the complaint, not whether he selectedthe proper forum in which to raise the complaint or evenwhether the complaint was meritorious 31 It is irrelevantto the question at issue that the safety committee mayhave had no junsdiction32 to consider matters other thanthose related to safety The fact that on one or more oc-casions, within 3 months of the October 16 incident, Fnebrought up the load issue, in the context of his positionas an employee representative, before a joint manage-ment-employee committee, even if it lacked jurisdiction,was sufficient to give the Respondent actual knowledgeof the concerted nature of Fne's activitiesThe remaining issue to be resolved is whether Section8(a)(1) of the Act was violated by the oral and writtenwarnings which Fne received from his employer as aresult of the October 16 incident, or by his discharge onDecember 1, 1980 Section 8(a)(1) of the Act providesthat "[It shall be an unfair labor practice for an employ-er to interfere with, restrain, or coerce employees inthe exercise of the rights guranteed in Section 7" Con-sidering all of the evidence in this case, I find that Man-nington Mills' actions in reprimanding Fne because ofthe complaint which he made to his foreman, Jack Ales-tock, on October 16, 1980, and his subsequent dischargeon December 1, 1980, were unfair labor practices in vio-lation of Section 8(a)(1)3† R Exhs 16-18" NLRB v Interboro Contractors, 388 F 2d 495 (2d Cir 1967)33 According to the testimony of Personnel Director Gene Lankenauand his assistant, Thomas Smith, in 1978 the Jurisdiction of the safetycommittee was restricted to safety related matters Although employeemembers of the committee continued to bring up non safety related prob-lems from time to time during safety committee meetings, Lankenau andSmith deferred discussing such problems until after the safety committeemeetings were over, usually in Lankenau's officeFollowing his conversation with his foreman, JackAlestock, on October 16, 1980, Fne was called to Man-nington Mills' personnel offices, where he was warnedorally, and in writing, that any repetition of his earlieractions would result in the termination of his employ-ment 33 For the reasons previously stated, Fne's actionson October 16 constituted a protected concerted activitywithin the meaning of Section 7 of the Act, and there-fore, the effect of the warning given on that occasion toFne was to inhibit him from engaging in future protect-ed concerted activities involving the assignment of workto his crew It is immaterial that Mannington Mills mayhave acted in the good-faith, but mistaken, belief thatFne's actions on October 16 were not protected by Sec-tion 7 The test for violation of Section 8(a)(1) of the Actis "'whether the employer engaged in conduct which, itmay reasonably be said interfered with the free ex-ercise of employee rights under the Act '"34 That thewarning given by Mannington Mills in this instancemeets that test can hardly be disputed Short of actualtermination of his employment at that moment, Manning-ton Mills could hardly have done more to "interferewith restrain, or coerce" its employee in the exercise ofhis Section 7 rights Accordingly, I find that the warninggiven to Fne on October 16, 1980, was an unfair laborpractice, in violation of Section 8(a)(1) of the ActNext to be considered is the question of whether Man-nington Mills' termination of Fne's employment on De-cember 1, 1980, was also an unfair labor practice, in vio-lation of Section 8(a)(1) of the Act, because it was moti-vated by Fne's participation in the protected concertedactivity in which he was involved on October 16, 1981The standard to be applied in determining ManningtonMills' motivation to discharge its employee, Fne, was setout by the Board in Wright Lute, 251 NLRB 1083 (1980),enfd 662 F 2d 899 (1st Cir 1981)[W]here the motivation for discharge is at issue, theGeneral Counsel must make a prima facie showingsufficient to support an inference that protected ac-tivity by employees was a motivating factor in anemployer's decision to discharge The employerthen has the burden of showing that the employeeswould have been discharged absent that protectedactivity 35Although the warning given to Fne following the Oc-tober 16 incident was an unfair labor practice, that doesnot establish that his discharge on December 1, 1980,was also an unfair labor practice, because the statedreason for the termination of his employment was his in-volvement in a "horseplay" incident on November 21,1980 The General Counsel argues that it has made therequisite prima facie showing through evidence of thedisparately severe punishment imposed upon Fne, com-pared to the punishment imposed on the other employeesinvolved in the so-called horseplay incident, neither of33 See fn 4, supra, for the text of the written warning placed in Friespersonnel file34 Dover Garage!! Inc , 237 NLRB 1015, 1016 (1978)Zurn Industries, 255 NLRB at 63 MANNINGTON MILLS183whom was discharged, and the fact that ManningtonMills' assistant personnel director, Thomas Smith, linkedthe discharge, at least in part, to Fne's earlier protectedconcerted activity Further, argues the General Counsel,the Respondent has not met its burden under the WrightLine case, supra, because it has failed to sustain itsburden of showing that Fne would have been dischargedeven if he had not engaged in protected activityThe Respondent argues that at worst the evidence ofrecord merely shows that Fne was told he was beingdischarged because of the horseplay incident and hisentire record, not because of his protected concerted ac-tivities, and that the fact that he was discharged after theOctober 16 incident is insufficient to establish that hewas discharged in response to his conduct on October16 But, continues the Respondent, even if the GeneralCounsel could make a prima facie showing that Fne'sprotected conduct was a factor in his discharge, therecord as a whole demonstrates that he would have beendischarged anyway, because of the horeseplay in whichhe was involved on November 21, 1980 According toPersonnel Director Lankenau and his assistant, ThomasSmith, Mannington Mills viewed horseplaying very seri-ously, and Fne's conduct warranted discharge withoutregard to his previous record, because he had placed an-other employee in danger of serious bodily harm In ad-dition, the Respondent contends, there are other factorswhich support the conclusion that Frie's discharge wasunrelated to the October 16 incident, such as the factthat he was not discharged until 1-1/2 months later, hehad previously complained about work assignments butno action had been taken against him, and other employ-ees had made similar complaints without disciplinaryaction being taken against themI find that the General Counsel has made the requisiteprima facie showing in this case The evidence of recordshows that of the three individuals involved in the so-called horseplay incident only William Fne was dis-charged, that apparently neither of the other two indi-viduals had previously been involved in protected con-certed activities, that Personnel Director Lankenau andhis assistant, Thomas Smith, who made the decision todischarge Fne, were the same two individuals who hadpreviously warned him that his job was in jeopardy be-cause of the October 16 incident, and that both Lan-kenau and Smith acknowledged that they had reviewedand considered Fne's disciplinary record when they de-cided to terminate his employment Standing alone, thatevidence is sufficient to establish, prima facie, that Fne'sinvolvement in protected October 16 activity was a moti-vating factor in the Respondent's decision to terminatehis employment, and that, under the Wright Line case,shifts the burden to the Respondent to show that Fnewould have been fired absent the protected activityThe Respondent seems to say that it regarded the al-legedly disrespectful and disruptive manner in whichFne conducted himself to be more serious than the sub-stance of his complaint 36 However, considering the situ-36 The Respondent points out in its brief that neither Frie nor otheremployees had been disciplined in the past for complaining about workassignments, presumably in a more polite and less disruptive manneranon which prevailed at Mannington Mills' plant at thattime, it is apparent that the Respondent was more con-cerned that Fne's actions might lead to concerted em-ployee action, such as a work stoppage The Respondentacknowledges that its management was well aware oflongstanding dissatisfaction among its shipping depart-ment employees over the continuing company practiceof requiring night shift" crews to finish the loading oftrucks begun by day-shift crews, yet, insofar as can beascertained from this record, the Respondent's manage-ment did not take any steps to change or eliminate thepractice 37 It is hardly surprising therefore that the Re-spondent's management acted quickly and firmly whenFne threatened to destroy the status quo by renewingthe old complaint and apparently attempting to solicitanother employee's participation in a work stoppageClearly, from the Respondent's perspective, it was in itsinterest to prevent the further spread of discontentamong its employees by whatever measures might benecessary, including, as threatened in Fne's case, by ter-minating the employment of employees regarded as trou-blemakers Viewed in that context, it is apparent that theRespondent's management would and did closely ob-serve Fne's conduct after the October 16 incident, andseized upon his first transgression as a pretext to termi-nate his employment 38The evidence of record simply does not support theRespondent's contention that Fne's discharge was not re-lated to the October 16 incident To begin with, bothThomas Smith, Respondent's assistant personnel director,who made the initial decision to discharge Fne becauseof his participation in the November 21 horseplay inci-dent, and his supervisor, Gene Lankenau, the personneldirector, who approved the decision, testified that theirdecisions were based, at least in part, on Fne's previousdisciplinary record, including the October 16 incidentAccording to Smith's testimonyThe incident that Mr Fne was involved with wasreferred to me, I reviewed the record of the indi-viduals involved•I talked to the individuals as totheir Involvement The disciplinary action that wasmetered our [sic] to the individuals was based onthe incident•the involvement in the incident aswell as their accumulative disciplinary action withinthe records [R Exhs 147-148 ]And Lankenau gave similar testimony concerning hisreview of Smith's recommendation to discharge FneMr Smith came to me, my assistant, and said thatthe incident had occurred, horseplay, concerningMr Fne, Mr Reilly, Mr McAllister, and recom-mended some very definite disciplinary stepsOne of my first question to him when he does thatis, does the employee admit to the incident9 he saidin this case, "yes" And, I said "Well, let's take a37 This is not meant to Imply that the Respondent should have takenany steps It is irrelevant to the resolution of the issues of this casewhether or not Frie s complaint was mentonous, in whole or in part38 See Red Ball Motor Freight, 253 NLRB 871 (1980) 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDlook." I reviewed the record and primarily the inci-dent, and my own judgment was that Mr. Smith'srecommendation was certainly a sound one. Frank-ly, I probably would have had to take from thecompany's standpoint, the position to fire Bill unfor-tunately regardless of his record, based upon thatone incident. But certainly, the entire record, noone incident other than that', would be it the Octo-ber 16th and any other ones, regardless of those hisentire record and the fact that the incident of horse-play, and escalation thereof, that verified my inves-tigation of it, talking separately to Mr. Alestock, ledme to say: "Yes, I'm sorry but we're going to haveto fire Bill."I asked Mr. Smith why he wasn't taking similaraction with the other two individuals, Mr. McAllis-ter; and he pointed to their record. I believe the es-calation of the incident by Bill was the factor, andhis entire record was the, factor that made his disci-plinary action warranted in this case.Certainly Mr. McAllister was the victim, and thesituation with a fine record, I could see no reasonother than warn him about horseplay; taking no fur-'ther action. [R. Exhs. 184-185.]In the face of the testimony of the Respondent's keymanagement personnel who made the decision to dis-charge Frie on December 1, 1980, there is no reasonableconclusion to be drawn other than Frie's participation inthe protected October 16 activity was a motivatingfactor in his discharge.Remaining to be considered is the Respondent's alter-nate defense, that even if Fne's discharge was motivated,in part, by his participation in the October 16 protectedactivity, he would have been discharged anyway solelyon the basis of the later horesplay incident. I find thatthe evidence quite clearly shows that the horeseplay inci-dent was no more than a minor incident, which mighthave warranted some disciplinary action, but whichwould not have resulted in the termination of Frie's em-ployment in the absence of his participation in the pro-tected October 16 incident.The so-called horseplay incident was trivial in nature.It lasted only a few minutes, resulted in neither injurynor significant disruption of work activity, and was con-sidered by Rick Edwards, the Respondent's plant super-intendent, to be so minor that he did not intervene but,instead, allowed the incident to continue until he was ob-served.While the actions of Fne and Reilly in lifting McAllis-ter's feet off the ground may well have placed McAllis-ter in some potential danger of bodily injury, the dangerwas of a relatively low order of magnitude since, insofaras this record indicates, the parties to the incident wereacting in jest, without malice, ill will, or any intent tocause injury. That such activity was inappropriate in aplace of employment is not subject to dispute, but Fne'srole in the incident was no more life or safety endanger-ing than that of Reilly, and does not justify the disparityin the punishment imposed upon the two employees. Itwas apparently Reilly who first grabbed and immobilizedMcAllister, and it was Reilly and Frie who jointly liftedMcAllister off the ground. While Frie entered Into theaffair after Reilly, to characterize Reilly as the instigatorand Frie as the escalator, as the Respondent seeks to do,amounts to a distinction without difference, and furnishesno reasonable grounds for the Respondent dischargingFrie while imposing only a short suspension upon Reilly.The Respondent's attempt to justify the disparity in theseverity of punishment imposed on Frie, compared tothat imposed on Reilly, is contrived and artificial, and Ifind the disparate punishments to be strong evidence thatthe Respondent acted for other reasons when it dis-charged Frie.Besides the disparity in punishment, there is other evi-dence that the Respondent did not act in good faith orimpartially apply its policy on safety." First, althoughAssistant Personnel Director Smith testified that hetalked to the individuals involved before he decidedupon the appropriate punishment, it was Frie's uncontro-verted testimony that Smith did not contact him aboutthe incident prior to December 1, 1980, when he re-turned to work after a vacation and was called to thepersonnel offices, where he was told by Smith and Lan-kenau that his employment was terminated. I find this tobe strong evidence of lack of good faith, and a predispo-sition on Smith's part to discharge Frie. And, finally,Frie's discharge cannot be justified on the basis that hisrecord, apart from the October 16 incident, was unsatis-factory or materially worse than that of Reilly. AlthoughReilly had only one prior disciplinary report in his file,while Frie had six such reports prior to the incident onOctober 16, 1980, none of the six were related to safety,and they covered a period of 8 years, the earliest reportinvolving an incident on October 2, 1972.40 The Re-spondent did not warn Frie prior to the October 16 inci-dent that his job was in jeopardy because of his workrecord, and I find it incredible to believe that the Re-'spondent's view was changed because of his participationin the horeseplay incident on November 21, 1980, whichwas neither work related nor similar to any type of priorinfraction. Rather, I fuid from the evidence that the onlyoccurrence which distinguished Frie's conduct fromReilly's was File's protected complaint on October 16,and it was because of that complaint, and for no otherreason, that Frie was discharged.On the basis of the entire record, therefore, I concludeand find that not only has the Respondent failed to rebutthe prima facie case established by the General Counsel,but a preponderance of the evidence affirmatively provesthat Frie was discharged because of his protected activi-ties on October 16, 1980. Frie would not have been dis-charged anyway, as asserted by the Respondent, becausehe violated the Respondent's company policy against"horseplay" on November 21, 1980. Under the circum-stances of this case, I find that the horseplay incidentwas nothing more than a pretext used by the Respondent39 It is of no relevance that the Respondent may have previously dis-charged other employees for "horseplay" What is relevant is whetherthe Respondent dealt consistently and objectively with the employees in-volved with Fne in the November 21 incident40 The other reports dealt with Incidents on June 1, 1973, March 20,1975, March 28, 1978, July 26, 1979, and January 4, 1980 MANNINGTON MILLS185to conceal its real reason for discharging Fne, which inthis instance was to rid itself of an employee whom ithad come to regard as a troublemaker because of his in-volvement in activities protected by Section 7 of theAct Therefore, Fne's discharge violated Section 8(a)(1)of the ActCONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct2 The Respondent committed an unfair labor practiceon October 16, 1980, in violation of Section 8(a)(1) of theAct, by reprimanding its employee, William D Fne, andthreatening him with termination of his employment be-cause, on October 16, 1980, he had engaged in protectedconcerted activity within the meaning of Section 7 of theAct, by complaining to his foreman on behalf of himselfand others, about work assignments3 The Respondent committed an unfair labor practiceon December 1, 1980, in violation of Section 8(a)(1) ofthe Act, by terminating the employment of its employee,William D Fne, because of protected concerted activitywithin the meaning of Section 7 of the Act, in which hehad engaged on October 16, 19804 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it appropriate to orderit to cease and desist therefrom, and to take certain af-firmative action designed to effectuate the policies of theActThe Respondent, having committed an unfair laborpractice by reprimanding its employee, William D Fne,and threatening him with termination of his employment,shall be required to rescind the reprimand and threat,and withdraw any record of either from the personnelrecord of William D FneThe Respondent, having committed an unfair laborpractice by unlawfully discharging its employee, WilliamD Fne, shall offer to reinstate him to his former em-ployment, without predjudice to any rights or privileges,and make him whole for any loss of earnings he mayhave sustained as a result of the termination of his em-ploymentBackpay shall be computed in accordance with theformula approved in F W Woolworth Co, 90 NLRB 289(1950), with interest computed in the manner prescribedin Florida Steel Corp, 231 NLRB 651 (1977), see general-ly Isis Plumbing Co, 138 NLRB 716, 717-721 (1962)[Recommended Order omitted from publication ]